Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIMS

Regarding Claim 1, Komai teaches a solid-state imaging element comprising: 
a through electrode (154-813) configured to connect a first substrate 11 side and a third substrate 12 side in a manner passing through a semiconductor layer 812 of a second substrate 801 of a laminated structure in which the first substrate, the second substrate, and the third substrate are laminated; 
a light-blocking film (unused wiring layers shown embedded in 811) arranged in a wiring layer included in the second substrate and provided on the third substrate side, and having an opening opened to allow the through electrode to pass through.
Komai does not explicitly teach a contact electrode formed on a bonded surface between the second substrate and the third substrate and used to connect the through electrode to the third substrate side.
However, in analogous art, Chen teaches a contact electrode 204 on a third substrate 800 for bonding to a second substrate 700.  It would have been obvious to the person of ordinary skill at the time of filing to modify the solid state imaging device of Komai by updating all of the bonding areas to the hybrid bonding described by Chen in order to form a uniform, integrated, mechanical bond between package elements, as taught by Chen [0035].


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art does not show a light blocking layer in a logic/ memory portion of a laminated imager structure having an opening for a through via that is narrower than an electrode contacting the through via.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812